

	

		II

		109th CONGRESS

		1st Session

		S. 208 

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2005

			Mr. Levin (for himself,

			 Mr. DeWine, Ms.

			 Stabenow, and Mr. Voinovich)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Federal Water Pollution Control Act to

		  direct the Great Lakes National Program Office of the Environmental Protection

		  Agency to develop, implement, monitor, and report on a series of indicators of

		  water quality and related environmental factors in the Great

		  Lakes.

	

	

		1.Short titleThis Act may be cited as the

			 Great Lakes Water Quality Indicators

			 and Monitoring Act.

		2.FindingsCongress finds that—

			(1)there are no

			 comprehensive, regularly-collected data that reveal whether the water quality

			 or related environmental factors of the Great Lakes have improved as a result

			 of efforts to remediate and protect the Great Lakes;

			(2)that lack of data

			 was confirmed in May 2003 in a report by the Government Accountability Office

			 that concluded existing data were inadequate to assess the overall progress of

			 restoration efforts in the Great Lakes; and

			(3)without those

			 data, it is impossible to determine whether—

				(A)progress is being

			 made toward achieving the goals contained in the Great Lakes Water Quality

			 Agreement between the United States and Canada; or

				(B)Federal and State

			 water quality standards and remediation programs are effective.

				3.Great Lakes

			 water quality indicators and monitoring

			(a)In

			 generalSection 118(c)(1) of the

			 Federal Water Pollution Control Act

			 (33 U.S.C.

			 1268(c)(1)) is amended by striking subparagraph (B) and

			 inserting the following:

				

					(B)(i)not later than 2 years

				after the date of enactment of this clause, in cooperation with Canada and

				appropriate Federal agencies (including the United States Geological Survey,

				the National Oceanic and Atmospheric Administration, and the United States Fish

				and Wildlife Service), develop and implement a set of science-based indicators

				of water quality and related environmental factors in the Great Lakes,

				including, at a minimum, measures of toxic pollutants that have accumulated in

				the Great Lakes for a substantial period of time, as determined by the Program

				Office;

						(ii)not later than 4 years after the

				date of enactment of this clause—

							(I)establish a Federal network for the

				regular monitoring of, and collection of data throughout, the Great Lakes basin

				with respect to the indicators described in clause (i); and

							(II)collect an initial set of benchmark data

				from the network; and

							(iii)not later than 2 years after the

				date of collection of the data described in clause (ii)(II), and biennially

				thereafter, in addition to the report required under paragraph (10), submit to

				Congress, and make available to the public, a report that—

							(I)describes the water quality and related

				environmental factors of the Great Lakes (including any changes in those

				factors), as determined through the regular monitoring of indicators under

				clause (ii)(I) for the period covered by the report; and

							(II)identifies any emerging problems in the

				water quality or related environmental factors of the Great Lakes.

							.

			(b)Authorization

			 of appropriationsSection 118 of the

			 Federal Water Pollution Control Act

			 (33 U.S.C.

			 1268) is amended by striking subsection (h) and inserting the

			 following:

				

					(h)Authorization

				of appropriations

						(1)In

				generalThere is authorized to be appropriated to carry out this

				section (other than subsection (c)(1)(B)) $25,000,000 for each of fiscal years

				2006 through 2010.

						(2)Great Lakes

				water quality indicators and monitoringThere are authorized to

				be appropriated to carry out subsection (c)(1)(B)—

							(A)$4,000,000 for

				fiscal year 2006;

							(B)$6,000,000 for

				fiscal year 2007;

							(C)$8,000,000 for

				fiscal year 2008; and

							(D)$10,000,000 for

				fiscal year 2009.

							.

			

